respondent's position that its claim against Horton accrued in 2008 when
                 respondent realized that Horton had a strand of barbed wire on her fence
                 in violation of the CC&Rs. See id. Because appellants have not identified
                 in their opening brief or appendix 2 any evidence in the record that would
                 have created a genuine issue of material fact as to the timeliness of
                 respondent's claims, we conclude that summary judgment on that issue
                 was proper. 3 See Cuzze v. Univ. & Cmty. Coll. Sys. of Nev.,   123 Nev. 598,
                 602-03, 172 P.3d 131, 134 (2007) ("[I]f the nonmoving party will bear the
                 burden of persuasion at trial, the party moving for summary judgment
                 may satisfy the [summary judgment standard] by. . . pointing out. . . that
                 there is an absence of evidence to support the nonmoving party's case."
                 (internal quotation omitted)); see also Nev. Ass'n Servs., Inc. v. Eighth
                 Judicial Dist. Court, 130 Nev. Adv. Op. No. 94, 338 P.3d 1250, 1254 (2014)
                 (noting that the party asserting an affirmative defense bears the burden of
                 proving each element of that defense); Bank of Nev. u. Friedman, 82 Nev.
2 We have not considered the arguments made for the first time in
                 appellants' reply brief, see Francis v. Wynn Las Vegas, LLC, 127 Nev. Adv.
                 Op. No. 60, 262 P.3d 705, 715 n.7 (2011), including appellant Horton's
                 attempt to rely on her affidavit as support for the untimeliness of
                 respondent's claim against her. In any event, it is unclear whether this
                 argument was even made in district court, as appellants have failed to
                 include their summary judgment opposition or their supplemental
                 opposition in their appellate appendix. See Cuzze v. Univ. & Cmty. Coll.
                 Sys. of Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007) (recognizing that
                  appellants are responsible for making an adequate appellate record" and
                 observing that when an appellant "fails to include necessary
                 documentation in the record, we necessarily presume that the missing
                 portion supports the district court's decision").

                       3 In
                          light of this conclusion, we need not consider whether the district
                 court properly applied the continuing nuisance doctrine.


SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A crep
                   417, 422 n.4, 420 P.2d 1, 4 n.4 (1966) (recognizing the general rule that the
                   statute of limitations is an affirmative defense).
                                 Second, we reject appellants' contention that they produced
                   evidence sufficient to create a question of fact regarding the viability of
                   their affirmative defenses of estoppel, waiver, lack of uniform
                   enforcement, and retaliation. In particular, appellants have not identified
                   any evidence in the record to support a reasonable inference that
                   respondent failed to enforce similar CC&R violations committed by other
                   residents or that respondent was enforcing the underlying CC&R
                   violations in retaliation against appellants. Horton's photographs of other
                   barbed wire fences, combined with her unsubstantiated conclusions that
                   those fences were governed by and violated the CC&Rs, was insufficient to
                   create a question of material fact. 4 See Wood, 121 Nev. at 732, 121 P.3d at
                   1031 ("While the pleadings and other proof must be construed in a light
                   most favorable to the nonmoving party, that party bears the burden to do
                   more than simply show that there is some metaphysical doubt as to the
                   operative facts . ." (internal quotation omitted)).
                               Appellants also contend that the district court erred in
                   refusing to order the parties to return to non-binding arbitration. Having
                   considered the basis for this contention that was made in district court, see
                   Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981), we




                         4 Similarly,the inferences that appellants seek to draw from the
                   isolated statements of Robert Spielman and Ron Savinski are not
                   reasonable. See Wood, 121 Nev. at 729, 121 P.3d at 1029 (recognizing
                   that, while inferences must be drawn in favor of the nonmoving party,
                   those inferences must be reasonable).


SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1547A aiatim
                conclude that this contention does not warrant reversal of the appealed
                judgment. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.



                                                       Poo, J.
                                                         Parraguirre


                                                                       ift,c
                                                         Douglas




                cc: Hon. Jerome Polaha, District Judge
                     David Wasick, Settlement Judge
                     Glade L. Hall
                     Kern & Associates, Ltd.
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) L947A